Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-19, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 and 9/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108148418, filed on 12/30/2019.

Claim Rejections
Claim 1 is objected to because of the following informalities:
Claim 1 recites: “A method for determining whether an object comprises a defect, comprising: obtaining a tested image of a tested object; 
obtaining selected good product sample data corresponding to the tested object; and calculating a dissimilarity value between the tested image and the selected good product sample data by using a dissimilarity model, and determining whether the tested object is a good product or a defective product according to the dissimilarity value.” in which “a tested image of a tested object” appears to be an image of an object to be tested. The claim language indicates or implies such object has been tested.  

 Appropriate correction, including any similar claim language in other claim(s), is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 9-10, 15, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0221076 A1, Gao (hereinafter Gao).


As to claim 1, Gao discloses a method for determining whether an object comprises a defect, comprising: 
obtaining a tested image of a tested object (Figs 1, 6; 0006, 0038, obtaining test dies); 
obtaining selected good product sample data corresponding to the tested object (Figs 1, 4, 6; pars 0006, 0008, 0011, 0055, getting a standard reference or golden die); and 
calculating a dissimilarity value between the tested image and the selected good product sample data by using a dissimilarity model (pars 0006, 0008, 0037, 0051, calculates a difference value between test and reference images at each pixel to detect a defect), and determining whether the tested object is a good product or a defective product according to the dissimilarity value (Figs 1, 6; pars 0006-0008, 0032, 0040, using one or more defect detection algorithms based on the difference values).  

As to claim 6, Gao discloses the method for determining whether the object comprises a defect according to claim 1, wherein the determining whether the tested object is a good product or a defective product according to the dissimilarity value comprises: in response to the dissimilarity value being greater than a threshold, determining that the tested object is a defective product (Figs 6, 9; pars 0006-0007, 0032, 0068-0069, defect detection algorithm based on difference between the die(s) under test and standard or golden die); and in response to the dissimilarity value being less than the threshold, determining that the tested object is a good product (Figs 6, 9; pars 0006-0007, 0032, 0068-0069). Note that since the defective product detection is based on threshold value of the difference between the tested product and standard one, it would have been obvious to one of skill in the art to understand that the difference above or below the threshold value become a logical criterion to determine the bad or normal dies.

As to claim 9, Gao discloses the method for determining whether the object comprises a defect according to claim 1, wherein the object is a circuit component used on a circuit board (Fig 9; pars 0007-0008, dies on wafer being a component for producing semiconductor chipset which is a common or critical part of circuit board).  

As to claim 10, it is a method claim necessitated claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 15, 19, they are rejected with the same reason as set forth in claims 6, 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7-8, 11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of US 2011/0170781 A1 Bronstein et al. (hereinafter Bronstein).


As to claim 2, Gao discloses the method for determining whether the object comprises a defect according to claim 1, further comprising:  obtaining multiple training datasets corresponding to multiple objects, each training dataset comprising at least one piece of defective product data, at least one piece of good product data and at least one piece of good product sample data of the corresponding objects (Figs 1, 3-4; pars 0006-0008, 0040, more than one dies and standard dies being used for testing detect dies); and training the dissimilarity model based on the at least one piece of defective product data, the at least one piece of good product data and the good product sample data of each object in the training dataset (Figs 1, 3-4, 9; pars 0006-0008, 0027, 0032, 0040).  
Gao discloses using dataset for more or more detect detection algorithms such as MDAT but does not expressly teach the dataset for training.  
Bronstein, in the same or similar field of endeavor, further teaches obtaining a training set of images depicting objects, and measures of dissimilarity between the objects and the training set includes a plurality of triplets of images for a supervised learning method (pars 0021, 0027-0029, 0036, 0041). Therefore, consider Gao and Bronstein’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to combine both Gao and Bronstein’s teachings to utilize the supervised learning method in Bronstein to more intelligent object defect detection through image processing and machine learning.

As to claim 7, Gao as modified discloses the method for determining whether the object comprises a defect according to claim 2, wherein the dissimilarity model makes a dissimilarity between a cluster of the defective product data and the good product sample data greater than a dissimilarity between a cluster of the good product data and the good product sample data (Gao: Figs 1, 3-4, 6, taking an average or a median dissimilarity among a group (cluster) of test dies and the golden or reference ones;  pars 0008, 0011, 0036-0037, 0039, 0045).  

As to claim 8, Gao as modified discloses the method for determining whether the object comprises a defect according to claim 2, wherein the at least one piece of defective product data, the at least one piece of good product data and the good product sample data are all image data (Gao: Fig 3; pars 0006-0008, 0011, 0024, 0026).  

As to claim 11, it is rejected with the same reason as set forth in claim 2.
As to claims 16, 18, they are rejected with the same reason as set forth in claims 7-8, respectively.

Allowable Subject Matter
Claims 3-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Gao and Bronstein) neither discloses alone nor teaches in combination functions and features as recited in claim 3. Claim 12 recites similar limitations as claim 12. Claims 4-5 and claims 13-14 depend from claims 3 and 12 respectively.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661